LAVERY, J.,
dissenting. I agree with parts I, III, IV and V of the majority opinion, but I respectfully dissent from part II of the majority opinion, which affirms the trial court’s decision not to instruct the jury that the wrongfulness component of the insanity defense includes standards of societal morality.11 believe sufficient evidence was produced warranting the giving of the instruction.
“ ‘If there is sufficient evidence of a legal defense, the defendant is entitled, as a matter of law, to a requested jury charge on that defense.’ State v. Person, 236 Conn. 342, 352, 673 A.2d 463 (1996). Because legal insanity is an affirmative defense for which the defendant bears the burden of proof, a defendant is entitled to receive a jury instruction on legal insanity only if he has adduced sufficient evidence from which a reasonable trier of fact could find that the defense has been established by a preponderance of the evidence. State v. Joyner, 225 Conn. 450, 471, 625 A.2d 791 (1993); see also State v. Person, supra, 353 (applying standard to *333affirmative defense of extreme emotional disturbance).” State v. Wilson, 242 Conn. 605, 625, 700 A.2d 633 (1997).
At trial, the defense called two expert witnesses to testify regarding their examinations of the defendant and the conclusions drawn therefrom. Walter Borden, a psychiatrist, testified that he interviewed the defendant on three separate occasions, conducted a psychological evaluation and interviewed the defendant’s parents. Borden testified that the defendant suffered from chronic paranoid schizophrenia characterized by delusions and hallucinations. According to Borden, the defendant suffered from persecutory delusions in that he believed that one or more people were at times trying to harm or kill him, somatic delusions in that he believed that he was suffering from carbon monoxide poisoning and Lyme disease, and misidentification delusion in that he believed that the victim was the double of Susan Rice, the victim. Borden explained that the defendant heard voices belonging to his coworkers and to a group that he called Semper Fi that threatened him and said he had to die. The defendant believed that there was a conspiracy to kill him.
Borden also explained that the defendant believed that there were at least two Susan Rices, a good one and a bad one. In response to the defendant’s question as to whether Borden had an opinion as to the possible effect of the defendant’s mental illness on his understanding of the events of December 9, 1993, Borden stated: “Well, I think they affected them profoundly in the sense that he believed he was—Susan Rice was going to harm, kill him. He heard it. He believes he heard it. He believes he heard her telling him that that’s what she was going to do. And he believed that she was going to do that. Now, in my opinion that’s what he believes. My opinion, he was delusional and hallucinating that he believed she was going to. He believed *334that before, too, at times. So he heard her. That doesn’t mean she said that. That’s what he believed, that he heard her threaten him and that he believed she was going to do it and that was his understanding of what was going on. So, I think his understanding was very strongly colored, influenced, based on his paranoia, his paranoid delusions and hallucinations.” Finally, in response to a question concerning his opinion as to how the mental illness affected the defendant’s behavior during the events of December 9, 1993, Borden stated that the defendant’s “mental state, paranoia resulted in extreme fear, fear for his life and fear directly influenced his behavior.”
Julia Ramos Grenier, a psychologist, testified that she interviewed the defendant on three separate occasions and evaluated his psychological functioning. Grenier testified that the defendant believed that the victim was a double and not the same person that he had been having a relationship with and that the real Rice is alive and out there somewhere. Further, Grenier testified that the defendant attempts to present himself “as being fairly well put together” and to minimize any problems he really has, but that when he was pressured she was able to determine that he did indeed have some difficulties. She testified that the defendant was “faking good,” which means that “he was trying to make believe or convince me that there is nothing wrong with him psychologically.”
When asked for her opinion on the defendant’s mental status on the night of December 9,1993, Grenier stated: “I believe that at that time when this occurred, this incident occurred, that [the defendant] was really suffering from a delusional disorder that prevented him from understanding that his thinking was not normal in the sense we would expect it to be, that he was not rationally looking at the situation and that he was not *335weighing the factors in a rational way and that, therefore, he didn’t know that his behavior was not in keeping with what was expected by the law and society. And also, that because of the fact that he felt himself in some way, because of his delusions, to be in danger of some type, in that this person was not the person he thought her to be, that he felt himself to be in danger as well. And I think that the degree of anxiety that very likely caused led him to not be able to control his behavior and say I need to stop and think this through, I can’t do this, for example. That he was just not able to do that, to stop and think and control his behavior.”
The defendant testified that “[a]t the moment before I fired the gun, I believed, fairly convinced she was going to shoot me with the gun if she could. And I really believed through the relationship for the past four or five months she was just trying to aggravate me on purpose, trying to cause a problem like this.”
Two state troopers testified for the state. Trooper David Bland testified that while he was guarding the defendant at the crime scene, the defendant stated that he shot the victim in self-defense. Specifically, Bland testified that the defendant made the following statements: “What would you do if someone came on you? What, if he threatened you and you came to him? It would be self-defense. . . . She swung the shotgun at me, self-protection. She swung it. . . . In my house I had to protect myself. It was me or her. So I got the gun.” Trooper John Covello testified that while transporting the defendant to the police barracks, the defendant stated that the victim had threatened to harm him and to get the shotgun and kill him and, at the police barracks, the defendant stated that the victim was not the woman he was going to marry and that she was going to kill him and was trying to take control of his life.
On the basis of this testimony, I conclude that the defendant presented sufficient evidence “from which *336a jury reasonably could have found, by a preponderance of the evidence, that, due to a mental disease or defect, the defendant misperceived reality and, in acting on the basis of that misperception, did not substantially appreciate that his actions were contrary to societal morality.” Id., 627. As our Supreme Court stated in Wilson, the test that is adopted “requires a fact finder to look beyond the defendant’s appreciation of society’s objective disapproval of his actions and to inquire whether the defendant, as a result of mental disease or defect, truly believed that society, if it were aware of the circumstances as he honestly perceived them, would have condoned his actions.” Id., 627-28.
In a footnote, the Wilson court enunciated what a defendant must establish to prevail. “[T]he defendant, under the definition of ‘wrongfulness’ that the jury will receive on retrial, may prevail if he can establish that, due to his mental disease or defect, he substantially misperceived reality and harbored a delusional belief that society, under the circumstances as he honestly but mistakenly understood them, would not morally have condemned his actions. Consequently, it will be for the jury to determine whether the defendant, as a result of his mental illness, believed that society would not have morally condemned his conduct in light of the facts as he perceived them.” (Emphasis in original.) Id., 627 n.24.
It was the defendant’s theory that at the time of the shooting he was suffering from a mental illness, the effect of which was the defendant’s belief that the victim, the evil double, was going to kill him, which resulted in the defendant’s defending himself and shooting the victim in self-defense. Although other evidence existed that tended to show that the defendant might not have acted in self-defense under the influence of a mental illness, that goes to the weight of the defendant’s proof, and not to whether the defendant was entitled *337to a jury instruction correctly defining the term “wrongfulness.” Id., 628; see State v. Person, supra, 236 Conn. 353; see also State v. DeJesus, 236 Conn. 189, 201, 672 A.2d 488 (1996); State v. Sivri, 231 Conn. 115, 132-33, 646 A.2d 169 (1994).
I also believe that the defendant has satisfied his burden of persuasion that the trial court’s failure to deliver the requested charge constituted harmful error. As our Supreme Court held in Wilson: “Because the meaning of wrongfulness under [General Statutes] § 53a-13 (a) was left unclear and because that lack of clarity affected a central element of the defendant’s claim of insanity, we conclude that the trial court’s failure to define ‘wrongfulness’ in terms of the defendant’s appreciation of societal morality constituted harmful error.” State v. Wilson, supra, 242 Conn. 633.
I conclude that the defendant produced sufficient evidence from which a jury reasonably could have concluded that due to his mental illness, he misperceived reality in that he believed the victim was about to kill him and, on the basis of this misperception, he did not substantially appreciate that his action in self-defense was contrary to social morality. Thus, it would have been proper to instruct the jury on the requested charge. Again, it is ultimately the responsibility of the trier of fact to determine “whether the defendant, as a result of his mental illness, believed that society would not have morally condemned his conduct in light of the facts as he perceived them”; id., 627 n.24; and, in this case, there was sufficient evidence to allow the juiy to make that determination.
I would reverse the judgment of the trial court and remand this case for a new trial.

 On the basis of the defendant’s request to charge, this claim is reviewable for the same reasons set forth in State v. Wilson, 242 Conn. 605, 632-33, 700 A.2d 633 (1997).